Citation Nr: 1204400	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability, also claimed as due to exposure to herbicides. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability, also claimed as due to exposure to herbicides. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss, also claimed as due to exposure to herbicides. 

4. Whether new and material evidence has been submitted to reopen a claim for service connection for asthma, also claimed as hay fever and as due to exposure to herbicide. 

5. Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition, also claimed as due to exposure to herbicides.

6. Whether new and material evidence has been submitted to reopen a claim for service connection for an eye condition. 

7. Entitlement to service connection for sarcoidosis, also claimed as due to exposure to herbicides. 

8. Entitlement to service connection for Hodgkin's disease, also claimed as due to exposure to herbicides. 

9. Entitlement to service connection for tuberculosis, also claimed as due to exposure to herbicides. 

10. Entitlement to an effective date earlier than May 7, 1987 for the grant of service connection for schizophrenia. 

11. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from a hiatal hernia as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center. 

12. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from gastroesophageal reflux disease (GERD) as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center. 

13. Entitlement to special monthly compensation (SMC) for aid and attendance or housebound status. 

14. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant. 

15. Entitlement to automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Jonathan W. Crisp, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and B. A.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The June 2003 rating decision did not  reopen his claims for service connection for a back disability, a neck disability, and a skin condition, and denied his claims for an earlier effective date for the grant of service connection for schizophrenia, his claim for SMC due to housebound status or need for aid and attendance, and his claims for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant and entitlement to automobile and adaptive equipment or adaptive equipment only. The April 2007 rating decision did not reopen his claims for service connection for an eye condition, hearing loss, and asthma, denied his claims for service connection for sarcoidosis, Hodgkin's disease, and tuberculosis, and denied his claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a hiatal hernia and GERD. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2007, the Board remanded the issues addressed in the June 2003 rating decision discussed above to the RO via the Appeals Management Center (AMC) so that the Veteran could testify at a hearing.  

In August 2010, the Veteran testified at a hearing in support of his claims before the undersigned.  A copy of the transcript has been associated with the claims file.  

The issue of whether there is clear and unmistakable error (CUE) in the assignment of an effective date for the grant of service connection for schizophrenia has been raised by the record in a May 2011 letter from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for asthma/hay fever and an eye condition, and entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from a hiatal hernia and GERD as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's petition to reopen claims for service connection for back and neck disabilities was denied in June 2000.  He did not appeal that decision.

2. The Veteran's petition to reopen claims for service connection for hearing loss, hay fever, and an eye condition was denied in April 2005.  He did not appeal that decision.  

3. The Veteran's petition to reopen a claim for service connection for a skin condition was denied in May 1996.  He appealed to the Board, but withdrew his appeal, and it was dismissed.  

4. Evidence received since the June 2000 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate his claims for service connection for a back or neck disability.  

5. Evidence received since the April 2005 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.  

6. Evidence received since the April 2005 denial of service connection for hay fever and an eye condition is not cumulative or redundant of evidence previously considered and relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.  

7. Evidence received since the May 1996 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin condition.  

8. The evidence of record does not show that the veteran's currently diagnosed sarcoidosis  is related to military service, to include as secondary to herbicide exposure. 

9. The Veteran has not been shown to have Hodgkin's disease.  

10. The Veteran has not been shown to have tuberculosis.  

11. In March 1992, the RO granted an 100 percent evaluation for schizophrenia, effective May 7, 1987, which is the initial date of service connection for this condition. 

12. The Veteran asserted a freestanding claim seeking an effective date prior to May 7, 1987, for the grant of service connection for schizophrenic reaction. 

13. The Veteran's current combined disability rating is 100 percent, and he is service connected for: schizophrenia, currently rated as 100 percent disabling; and residuals of a shell fragment wound to the left knee, currently rated as 30 percent disabling.

14. The Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, do not result in the need for aid or attendance of another person.

15. The Veteran is not housebound as a result of service-connected disabilities. 

16. The Veteran does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.

17. The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of a hand, foot, lower extremity or upper extremity; ankylosis of a knee or hip; blindness in both eyes; permanent impairment of vision of both eyes involving central visual acuity of 20/200 or less in the better eye, with corrective glasses; central visual acuity of more than 20/200 with a field defect in which the peripheral field contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye; blindness with only light perception; 5/200 vision or less in both eyes; or residuals of skin burns or inhalation injury. 




      (CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1. The June 2000 decision denying service connection for back and neck disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).   

2. The April 2005 decision denying service connection for hearing loss, hay fever, and an eye condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).   

3. The May 1996 decision denying service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).   

4. No new and material evidence has been received since the June 2000 rating decision to reopen a claim for service connection for back and neck disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5. No new and material evidence has been received since the April 2005 rating decision to reopen a claim for service connection for hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6. Evidence received since the April 2005 rating decision that denied service connection for hay fever is new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

7. No new and material evidence has been received since the May 1996 rating decision to reopen a claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8. Evidence received since the April 2005 rating decision that denied service connection for an eye condition is new and material; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

9. The Veteran's sarcoidosis was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

10. Hodgkin's disease was not incurred in, or aggravated by, active military service, to include as due to herbicide exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

11. Tuberculosis was not incurred in, or aggravated by, active military service, to include as due to herbicide exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

12. The Veteran seeks an effective date earlier than May 7, 1987, for the grant of service connection for schizophrenia, in a manner not authorized by law. Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

13. The criteria for entitlement to special monthly compensation on account of the need for regular aid and attendance of another person have not been met. 
38 U.S.C.A. §§ 1114 , 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.350, 3.352 (2011).

14. The criteria for entitlement to special monthly compensation at the housebound rate have not been met. 38 U.S.C.A. §§ 1114 , 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.350, 3.351, 3.352 (2011). 

15. The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation have not been met. 38 U.S.C.A. §§ 2101 , 5107 (West 2002); 38 C.F.R. § 3.809, 3.809a (2011). 

16. The criteria for financial assistance in the purchase of an automobile or other conveyance and necessary adaptive equipment have not been met. 38 U.S.C.A. 
§§ 3901 , 3902 (West 2002); 38 C.F.R. §§ 3.808 , 3.350, 4.63 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in May 2003, May 2006, and July 2006.  The letters advised the Veteran of what evidence was required to substantiate his claims as listed on the first page of this decision.  Follow up letters issued in August 2007, August 2009, and March 2010 provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Letters issued in July 2006, August 2007, August 2009, and March 2010 also informed the Veteran of what constituted new and material evidence.  The Veteran was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The July 2006 letter explained that his claims for service connection for an eye condition and hearing loss were denied because there was no link between the claimed condition and service. The August 2007 letter explained that his claim for service connection for a skin disorder was denied because his records were negative for evidence of a chronic skin disability and that there was no link between his claimed skin condition and service.  The March 2010 letter explained that his claims for a back disability and a neck disability were previously denied because there was no link between these disabilities and service.  A February 2005 letter notified the Veteran that his claim for hay fever was previously denied because he had not diagnosed with that condition during service or within one year of discharge.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

His claims were then readjudicated in the March 2010 and April 2010 Supplemental Statements of the Case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With regard to the Veteran's claim for an earlier effective date for the grant of service connection, when the law and not the evidence are dispositive of the claim, the notice requirements are not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required. 

B. Duty to Assist

The duty to assist requirements have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, records from the Social Security Administration (SSA), and reports of VA examinations. The Veteran testified at a hearing in August 2010.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically it was suggested that the Veteran's attorney submit any additional records which may pertain to his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO provided the Veteran a VA audiological examination in February 2010. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed sarcoidosis, Hodgkin's disease, and tuberculosis. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has been diagnosed with sarcoidosis, satisfying the first element in McLendon.  However, the second and third elements of McLendon have not been met because there is no evidence of an event, injury or disease in service that caused sarcoidosis or any indication that sarcoidosis or its symptoms are associated with service.  Id.  The Veteran contended that the disorder was related to exposure to herbicide.  The Veteran did serve in the Republic of Vietnam and is presumed to have been exposed to herbicide.  However, the disease is not among those for which a presumption of service connection is available, and the Veteran has not provided lay evidence nor is he not competent to provide evidence suggesting a relationship between the exposure and the disease.  Therefore, the low threshold to require an examination has not been met.   

As will be explained below, the Veteran has not been shown to have Hodgkin's disease or tuberculosis at any time.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

Some of the issues in this case were remanded in June 2007 so that the Veteran could testify at a hearing.  The undersigned took testimony on all of the issues listed above in August 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

II. New and Material Evidence Claims

A. Applicable Law and Regulations

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

B. Back and Neck Disabilities

In January 2000, the RO denied the Veteran's petition to reopen claims for service connection for back and neck disabilities. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the January 2000 denial, the record consisted of STRs, private and VA treatment records, and statements from the Veteran.  Subsequently, he submitted SSA records, additional VA and private treatment records, additional lay statements, and testified at a hearing in August 2010.  Some of the medical evidence was duplicated from evidence already of record, and it is therefore not new.  However, other medical evidence was new.

The Veteran and his attorney submitted lay statements and testimony discussing why he believes he is entitled to service connection for back and neck disabilities.  However, his statements list or discuss evidence that was of record prior to January 2000 and are cumulative of his previous contentions. For example, he draws attention to specific STRs and early post-service treatment records which were already of record at the time of the January 2000 decision. Therefore, they are not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Some of the new medical evidence shows that the Veteran receives treatment for a back and neck disability.  However, it is not material because his claim was not previously denied due to a lack of a diagnosis of a back or neck disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C. Hearing Loss

In April 2005, the RO denied the Veteran's petition to reopen a claim for service connection for hearing loss. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the April 2005 denial, the record consisted of STRs, private and VA treatment records, and statements from the Veteran.  Subsequently, he submitted SSA records, additional VA and private treatment records, additional lay statements, and testified at a hearing in August 2010.  He underwent a VA audiology examination in February 2010.  Some of the medical evidence was duplicated from evidence already of record, and it is therefore not new.  However, other medical evidence was new.  

The Veteran and his attorney submitted lay statements and testimony discussing why he believes he is entitled to service connection for hearing loss.  However, his statements list or discuss evidence that was of record prior to April 2005 and are cumulative of previous contentions. Therefore, it is not new evidence.  Bostain, 11 Vet. App. at 124; Reid, 2 Vet. App. at 312. 

Some of the new evidence shows that the Veteran receives treatment hearing loss.  However, it is not material because his claim was not previously denied due to a lack of a diagnosis of hearing loss.  See Morton, 3 Vet. App. at 508.

The report of his February 2010 VA audiology examination is new, but it is not material because the examiner rendered a negative opinion.  The examiner found that the Veteran provided inconsistent test results in September 2003, January 2006, and March 2006, and that the results from the February 2010 were also not acceptable for use in rating a disability.  The examiner opined that the Veteran's hearing loss, if it existed, was not due to noise exposure in service because an audiogram taken five months after his discharge showed normal hearing, and there was no significant shift from baseline testing in 1967.  A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

D. Asthma/Hay Fever

In April 2005, the RO denied the Veteran's petition to reopen a claim for service connection for hay fever. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the April 2005 denial, the record consisted of STRs, private and VA treatment records, and statements from the Veteran.  Subsequently, he submitted SSA records, additional VA and private treatment records, additional lay statements, and testified at a hearing in August 2010.  Some of the medical evidence was duplicated from evidence already of record, and it is therefore not new.  

However, new evidence in the form of VA treatment records was also obtained. The new VA treatment records show that the Veteran receives treatment for allergies.  For example, a June 2009 record shows that the Veteran takes Loratadine daily for allergies.  The evidence that shows treatment for allergies is material because in May 1973, his claim was originally denied because his separation examination did not show that he had hay fever, and there was no evidence of post-service treatment for hay fever or any other allergy-related condition.  Therefore, the VA medical evidence showing treatment for allergies relates to the reason his claim was initially denied, and it is material.  

Reopening of the Veteran's the claim for service connection for asthma or hay fever based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

The issue of entitlement to service connection for asthma or hay fever is discussed in the remand portion of this decision.  

E. Skin Condition

In May 1996, the RO denied the Veteran's petition to reopen a claim for service connection for a skin condition.  He submitted a timely notice of disagreement, and a statement of the case was issued in November 1996.  He submitted a timely substantive appeal in January 1997.  His case was forwarded to the Board for appellate consideration.  However, in December 1997 he withdrew his appeal and in a November 1998 decision, the Board dismissed his appeal.  Therefore, the May 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the May 1996 denial, the record consisted of STRs, private and VA treatment records, and statements from the Veteran.  Subsequently, he submitted SSA records, additional VA and private treatment records, additional lay statements, and testified at a hearing in August 2010.  Some of the medical evidence was duplicated from evidence already of record, and it is therefore not new.  

The Veteran and his attorney submitted lay statements and testimony discussing why he believes he is entitled to service connection for a skin condition.  However, his statements list or discuss evidence that was of record prior to April 2005 and are cumulative of previous contentions. Therefore, it is not new evidence.  Bostain, 11 Vet. App. at 124; Reid, 2 Vet. App. at 312. The Veteran has asserted that his skin condition is due to exposure to herbicides. In an August 2007 statement, the Veteran argued that the June 2003 rating decision indicated that he had chloracne, which is a presumptive condition related to herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The June 2003 rating decision did not find that the Veteran had chloracne.  It phrased the Veteran's claim as, "[s]ervice connection for any skin condition to including alopecia areata, psuedofolliculitis barbae, scalp pyoderma, acne keloidalis, tinea cr[ur]is, hidrodenitis suppurativa and chloracne." In the body of the decision, the RO did not find that the Veteran had chloracne, the condition was merely listed as one of the Veteran's claimed conditions.  Therefore, the Veteran's assertion that the RO indicated that he had chloracne is not material.

At his August 2010 hearing, the Veteran testified that he ate guavas that had been contaminated with Agent Orange, and that he was sprayed with Agent Orange from the air, which he believed caused blisters and sores on his scalp.  Due to his service in the Republic of Vietnam, it is presumed that he was exposed to herbicides.  In a March 1994 rating decision, his claim for a skin condition was denied because he was not diagnosed with a skin condition that was associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309. The Veteran's testimony does not indicate that he has been diagnosed with a skin condition associated with herbicide exposures under VA regulations for presumptive service connection, nor does it provide evidence of a link between his currently diagnosed skin conditions and herbicide exposure.  Instead, he argues that herbicides caused his skin condition, and his claim has already been denied on this basis.  Therefore, his testimony is not material.  38 C.F.R. § 3.156.

Some of the new evidence shows that the Veteran receives treatment for skin conditions.  However, it is not material because his claim was not previously denied due to a lack of a diagnosis of a skin condition.  See Morton, 3 Vet. App. at 508.

In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

F.  Eye Condition

In April 2005, the RO denied the Veteran's petition to reopen a claim for service connection for an eye condition. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the April 2005 denial, the record consisted of STRs, private and VA treatment records, and statements from the Veteran.  Subsequently, he submitted SSA records, additional VA and private treatment records, additional lay statements, and testified at a hearing in August 2010.  Some of the medical evidence was duplicated from evidence already of record, and it is therefore not new.  However, additional medical treatment records were not previously submitted to VA and are new.  

At his August 2010 hearing, the Veteran testified that he contracted astigmatism "going across the river" because the water that got in his eyes was contaminated by maggots and dead bodies.  Refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See Veterans Benefit Manual, M21-1MR, Part III, Subpart iv, 4.B.10.d. Nevertheless, service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service. VAOPGCPREC 82-90 (July 18, 1990). At his hearing, the Veteran asserted that his astigmatism was subject to a superimposed injury during service: exposure to contaminated water.  For the purposes of a petition to reopen a claim, his testimony that he was exposed to contaminated water is considered credible.  Justus, 3 Vet. App. at 513. 

The Veteran's testimony is material because new evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Veteran has been diagnosed with an eye condition.  He asserted that it was due to exposure to contaminated water.  His STRs note that he had substandard vision. His April 1968 Medical Examination Board report noted that he consistently complained of "weak" eye and "poor night vision."  However, he had no ocular pathology and his examination was within normal limits except for astigmatism. In July 1968, two months after leaving service, a VA treatment record noted that he had staph epidermidis in his eyes.  When considering the Veteran's statement in conjunction with the evidence of record, there is an indication that his eye condition may have worsened following exposure to contaminated water.  Therefore, an examination is needed to decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Reopening of the Veteran's the claim for service connection for an eye condition based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

The issue of entitlement to service connection for an eye condition is discussed in the remand portion of this decision.  

III.  Service Connection Claims

A. Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

B. Sarcoidosis

The Veteran has been diagnosed with sarcoidosis, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. The Veteran asserts that his sarcoidosis was caused by exposure to herbicides.  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Sarcoidosis is not listed in VA regulations as a condition for which service connection can be presumptively established.  38 C.F.R. §§ 3.307, 3.309.  Therefore, he is not entitled to presumptive service connection for this condition.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). 

Even if the claimed condition is not included on the list of diseases associated with herbicide exposure, service- connection as directly related to such exposure is not precluded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). The Veteran bases his argument on the regulations for presumptive service connection and has not submitted evidence indicating that his sarcoidosis was caused directly by herbicide exposure. 

As presumptive service connection is not warranted, the Board will consider whether he is entitled to service connection under the direct theory of service connection.  Combee, 34 F.3d at 1039. In this case, the second element of a service connection claim, evidence of in-service incurrence or aggravation of a disease or injury, is not satisfied. Hickson, 12 Vet. App. at 253. The Veteran's STRs are negative for respiratory problems.  An August 1967 treatment record for unrelated complaints showed that his lungs were clear.  No lung disorders were noted on his May 1968 discharge examination.  His sarcoidosis was first noted in November 1987 when a moderate obstructive lung defect was found and sarcoidosis was suspected.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the causation element of the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Lastly, there is no evidence of a nexus between the Veteran's sarcoidosis and service.  In May 1990, Dr. G. K., a private physician, noted that the Veteran's chest x-ray showed hilar abnormality which was suggestive of sarcoidosis.  In January and August 2002, VA treatment records noted stable sarcoidosis.  A chest x-ray taken in October 2005 showed findings consistent with a history of sarcoidosis.  Although the evidence shows treatment for the claimed condition, it does not provide a link between it and his period of active service.  The Veteran has also not provided lay evidence in support of direct service connection, his assertions are limited to presumptive service connection.  Therefore, the third element of a service connection claim, a nexus, is not met. Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C. Hodgkin's Disease

The medical evidence of record does not show that the Veteran has been diagnosed with Hodgkin's disease.  The Veteran stated in September 2009 that a CT scan performed in February 1990 suggested sarcoidosis, Hodgkin's disease, or tuberculosis. However, the record does not show that a diagnosis of Hodgkin's disease was rendered. Instead, he was diagnosed with sarcoidosis.  In subsequent statements he asserted that his records "clearly" show that he was treated by VA for Hodgkin's disease.  However, the contemporaneous medical record is entirely silent for a diagnosis of or treatment for Hodgkin's disease. 

At his August 2010 hearing, he testified that he was diagnosed with Hodgkin's disease in the 1980s, and that he had not received treatment for this condition since then.  He testified that he did not remember the name of the doctor who diagnosed him.  Contemporaneous medical records from the 1980s do not show a diagnosis of Hodgkin's disease.  As noted above, sarcoidosis was suspected as early as November 1987, but his medical records from the 1980s were negative for a diagnosis of Hodgkin's disease.  Although the Veteran is competent to report that he was diagnosed with Hodgkin's disease, contemporaneous records from the time period do not show such a diagnosis.  His assertions are rebutted by the contemporaneous evidence of record and his testimony and other statements regarding a diagnosis of Hodgkin's disease are found to be not credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006). Therefore, his lay statement is not sufficient evidence of a diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As the evidence does not show that he has been diagnosed with Hodgkin's disease, the first element of a service connection claim is not satisfied and his claim fails on that basis. Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D. Tuberculosis

The medical evidence of record does not show that the Veteran has been diagnosed with tuberculosis.  The Veteran stated in September 2009 that a CT scan performed in February 1990 suggested sarcoidosis, Hodgkin's disease, or tuberculosis. However, a diagnosis of tuberculosis was not rendered. Instead, he was diagnosed with sarcoidosis.  The contemporaneous medical record is entirely silent for a diagnosis of or treatment for tuberculosis. 

At his August 2010 hearing, he competently testified that he was diagnosed with tuberculosis by VA, and that he did not know whether it was currently active. He did not provide a time period for when he was diagnosed.  VA and private medical evidence clearly show that he was diagnosed with sarcoidosis, but there is no mention of tuberculosis.  His assertions are rebutted by the contemporaneous evidence of record and his testimony and other statements regarding a diagnosis of tuberculosis are found to be not credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006). Therefore, his lay statement is not sufficient evidence of a diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As the evidence does not show that he has been diagnosed with tuberculosis, the first element of a service connection claim is not satisfied and his claim fails on that basis. Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Entitlement to an Effective Date Prior to May 7, 1987 for the Grant of Service Connection for Schizophrenia

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls the Board's disposition. In Rudd, the Court held that, if a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action. Otherwise, that rating action becomes final, and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE). The Court explained that there can be no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous. Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.

The facts of the current appeal are clear. The Veteran did not initiate a timely appeal of the January 1992 rating decision that assigned May 7, 1987 as the effective date for the grant of service connection for schizophrenia. Thus, his January 2003 statement may only be viewed as a freestanding claim for an earlier effective date, which is an impermissible end run around the requirement to challenge such a final decision. As such, this issue must be dismissed. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). See also Sabonis v. Brown, 6 Vet. App. 426 (1994). In reaching this decision, the Board notes that the Veteran's attorney has asserted CUE in various RO rating actions, and the issue of CUE has been referred to the RO for appropriate action.  The Veteran's claim for an earlier effective date is dismissed and the RO will take appropriate action regarding his attorney's assertion of CUE. 




V. SMC for Aid and Attendance or Housebound Status

A. Applicable Law and Regulations

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b) .

A veteran shall be considered to be in need of regular aid and attendance if he: has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) ; 38 C.F.R. §§ 3.350(b) , 3.352 (a). 

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment. 

Although the Veteran need not show all of the disabling conditions in 38 C.F.R. 
§ 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).

A veteran is housebound when he is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.350(h)(3)(i)(2).

B. Aid and Attendance

As a preliminary matter, the record does not show, and the Veteran does not assert, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is bedridden as a result of his service-connected psychiatric disorder. The question before the Board is therefore whether he has established a factual need for aid and attendance as a result of a service-connected disability.  The Veteran asserts that his mobility disabilities cause him to require the assistance of another person.  

In January 1997, L. R., the Veteran's girlfriend at the time, noted that the Veteran used many assistive devices for orthopedic conditions.  For example, he used crutches, braces, a motorized scooter, and eventually a wheelchair. 

In September 1998, M. B., an attorney and friend of the Veteran, stated that he had known the Veteran for 15 years, and that his condition has deteriorated.  He used a number of assistive devices, most recently a wheelchair.  M. B. felt that the Veteran was "largely unable to do anything outside of his home without the attendant care of [health aide]." 

At his August 2010 hearing, the Veteran testified that he lived with B. A., his health aide.  B. A. testified that he monitors the Veteran in the morning to make certain that he makes his bed, and assists him with bathing and shaving.  He also assists the Veteran in performing exercise routines with specialized equipment and transports him to appointments.  He cooks the Veteran's meals and helps him take his medication.  B. A. testified that he is not a professional health care provider.  

Although it is certainly clear from the record that the Veteran has severe orthopedic, muscle, and vision-related disabilities, and that the services of a health aide improve his quality of life, these disabilities are not service-connected and thus cannot be considered in the determination regarding whether he is entitled to SMC for aid and attendance.  A factual need for aid and attendance due to his service-connected psychiatric disorder or shell fragment wound of the left knee is also not established by the evidentiary record. As shown in his August 2010 testimony, his orthopedic and muscle disabilities are the reason he requires an aide.

While the Board is sympathetic to the Veteran's claim, it is specifically prohibited from granting benefits that are not authorized by law. See 38 U.S.C.A. § 7104(c) ; McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)). The weight of the evidence is against finding that the Veteran requires regular aid and attendance due to his service-connected psychiatric disorder and left knee disability. Reasonable doubt does not arise and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

C. Housebound Status

Although the Veteran has asserted that he is housebound as a result of his service-connected disabilities, the preponderance of the competent and credible medical evidence of record shows that he is not permanently housebound. He is mobile in a wheelchair and is thus not confined to his dwelling as required under the governing definition. Further, the Veteran is able to drive an automobile, albeit with adaptive equipment. See 38 C.F.R. § 3.350(h)(3)(i)(2).  

While the Veteran has a single disability rated as 100 percent disabling (schizophrenia), he does not have an additional service-connected disability or disabilities independently ratable at 60 percent. He has one additional service-connected disability: residuals of a shell fragment wound to the left knee, which is evaluated as 30 percent disabling. Thus, he does meet the statutory or regulatory threshold for special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) or 
38 C.F.R. § 3.350(i).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for special monthly compensation based on housebound status. See 38 U.S.C.A. §§ 5017(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). .

VI. Specially Adapted Housing or a Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a) ; 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" is not defined. However, the term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more. Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. Under 38 C.F.R. § 4.124a , Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. See 38 C.F.R. § 4.124a , DC 8521. 

As noted above, the Veteran has two service-connected disabilities: schizophrenia evaluated at 100 percent and residuals of a shell fragment wound to the left knee, evaluated at 30 percent.  

Here, the evidence of record shows that the Veteran has difficulty ambulating and uses a wheelchair due to non-service connected generalized muscle weakness and pain (polymyositis) and degenerative joint disease of the neck and back.  He also asserts that he has severe loss of vision, for which he is not service connected. The preponderance of the evidence does not show that, due to his service-connected schizophrenia or left knee disability, the Veteran manifests loss or loss of use of the bilateral lower extremities, an upper extremity, is blind, or suffers from burns or inhalation injury. It follows that the criteria for specially adapted housing are not met. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

If entitlement to specially adapted housing is not established, a veteran can still qualify for a grant for necessary special home adaptations. Here, the Veteran has schizophrenia and a left knee disability. He has a multitude of non-service-connected medical problems.  However, there is no evidence of service-connected blindness in both eyes with 5/200 visual acuity or less, or service-connected anatomical loss or loss of use of both hands, or a burn or inhalation injury. In sum, he is not permanently and totally disabled due to service connected blindness, loss of use of the hands, or a burn or inhalation injury and does not allege otherwise. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The Board is mindful of its remand to further develop the claims for service connection for an eye and allergic respiratory disorder.  As a claim for SMC is substantively a claim for an increased rating, eligibility for this benefit, though not currently warranted, has been raised by the record and will be considered in rating these two disorders should service connection for them be granted.  

In conclusion, the legal criteria for the benefits sought have not been met in this case. Thus, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b). 

VI. Automobile and Adaptive Equipment or Adaptive Equipment Only

VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

The Veteran has a left knee disability that he asserts limits his mobility and ability to drive an automobile. B. A. testified at the Veteran's hearing in August 2010 that the Veteran does not use his wheelchair all the time, and that sometimes they walk together.  Therefore, he retains effective function in his feet.  Further, he is not service-connected for any disabilities of the right lower extremity.  There is also no evidence of record that the Veteran has no effective function of the feet other than that which would be equally well- served by an amputation stump below the knee with use of a suitable prosthetic appliance. 

He has not asserted that he has loss of use of both hands.  He testified that he needs adaptations so that he may drive a car seated in his wheelchair because he has loss of motion in his lower extremities.  Regardless, he is not service-connected for any disability of either upper extremity.  

Although the Veteran claims he has extremely poor vision, especially at night, he does not have a service connected eye condition.  

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient. 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).  The Veteran does not have a service-connected hip disability.  Although he has a service-connected left knee disability, there is no evidence that it produces ankylosis, nor has the Veteran so asserted.  VA treatment records from 2008 show that he wore a knee brace, but evidence is negative for evidence that he is unable to move his knee joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

In sum, the Veteran's service-connected disabilities have not caused the loss of the use of his feet. In addition, there is no evidence of ankylosis of the left knee or hips. There is also no evidence that the Veteran has permanent impairment of vision of both eyes or loss of use of his hands due to a service-connected disability. Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established. 


ORDER

As no new and material evidence has been submitted, the claim for service connection for a back disability is not reopened.

As no new and material evidence has been submitted, the claim for service connection for a neck disability is not reopened.

As no new and material evidence has been submitted, the claim for service connection for hearing loss is not reopened.

New and material evidence having been received, the claim for service connection for asthma/hay fever is reopened; the appeal is granted to this extent only.

As no new and material evidence has been submitted, the claim for service connection for a skin condition is not reopened.

New and material evidence having been received, the claim for service connection for an eye condition is reopened; the appeal is granted to this extent only.

Entitlement to service connection for sarcoidosis is denied.  

Entitlement to service connection for Hodgkin's disease is denied.  

Entitlement to service connection for tuberculosis is denied.  

The claim of entitlement to an effective date prior to May 7, 1987 for the grant of service connection for schizophrenia is dismissed. 

Entitlement to SMC based upon the need for regular aid and attendance is denied. 

Entitlement to SMC based on housebound status is denied. 

The claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied. 

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.

REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

With regard to the Veteran's claim for service connection for asthma (claimed as hay fever), an examination is necessary.  After reviewing all of the evidence of record, the Board notes that in April 1973, Dr. A. R. B. submitted a letter to VA wherein he stated that the Veteran was being treated for "a very severe allergy contacted[sic] while serving in the armed forces in Vietnam." Dr. A. R. B. diagnosed the Veteran with "extreme chronic hay fever." The Veteran separated from service in May 1968.  As he was noted to have a severe allergy approximately five years after leaving service, and his physician stated that it began during service, the Board finds that there is an indication that his allergies and his period of service are related.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

With regard to his claim for service connection for an eye condition, an examination is necessary.  It is clear from the record that the Veteran has refractive error and astigmatism.  He has alleged that exposure to contaminated water caused his astigmatism.  In addition to astigmatism, the Veteran was treated for staph epidermidis in July 1968, two months after separation from service.  In May 1970, Dr. R. S. B. noted that the Veteran was discharged from service for, among other disabilities, an eye infection.  

The Board does not have sufficient medical evidence to ascertain whether his eye conditions are related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board may not make use of its own unsubstantiated medical conclusions, and as a result it may not discuss the validity of the Veteran's assertion regarding astigmatism and contaminated water. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Further, the Board may not determine what eye conditions the Veteran currently has and the record does not provide this information. In this case, defective vision was noted on the Veteran's February 1967 enlistment examination.  Therefore, the examiner will be asked to address the issue of aggravation due to a superimposed injury as well as whether the Veteran has developed a separately diagnosed eye condition as a result of his service.  

With regard to the Veteran's claim for  compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from a hiatal hernia as a result of taking lisinopril prescribed by a VA physician, additional records are needed. He underwent a left umbilical hernia repair at a VA facility in June 2009.  In the consultation report, it was noted that he underwent a right hernia repair at a private facility, Pinnacle Health.  As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

With regard to both of the Veteran's claims for compensation under 38 U.S.C.A. § 1151, a medical opinion is necessary.  The Board does not possess the medical expertise necessary to determine whether the Veteran's hernias or GERD were caused by a reaction to lisinopril.  

The Veteran asserts that he was prescribed lisinopril by Dr. B., a VA physician.  He subsequently had an allergic reaction to it which caused him to cough.  He contends that his coughing caused hernias and GERD, and that this is the fault of VA because it was a VA physician who prescribed the medication, and that he had a cough for two years before it was discontinued.  

The record shows that lisinopril was first prescribed in January 2002.  The first mention of a cough was in September 2003 when the Veteran reported it to Dr. B., the prescribing physician.  Dr. B. concluded that "this could be from medication, lisinopril; this will be stopped." The medication was discontinued at that time.  In September 2003, "mild" GERD was detected.  In essence, the record shows that the Veteran was prescribed a medication, he reported a side effect, and the physician responded by discontinuing the medication immediately.  He was then diagnosed with GERD in September 2003.  An April 2005 VA record noted that he had a hernia repaired at a private facility.  VA treatment records show that the Veteran told physicians that he thought his hernia was caused by coughing.  A February 2004 VA treatment record noted that his hernia of the right groin "could have been from the cough caused by the [l]isinopril," but that he could not determine "this to be completely the full reason."  The Board requires a medical opinion as to whether the Veteran's reaction to lisinopril caused a hernia or GERD, and if so, whether this was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Pinnacle Health regarding his right hernia repair. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. Schedule the Veteran for an examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has asthma, hay fever, or another type of allergy disability that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran has an allergy related disability and list specific diagnoses of any such condition(s). The examiner must opine as to whether as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that such a disability began during active service, or is related to any incident of service. 

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  Schedule the Veteran for an examination with an ophthalmologist.  The purpose of the examination is to determine whether the Veteran has an eye disability as a result of any in-service incident or whether he had an eye disability that pre-existed service and was aggravated by service.

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

      c) The examiner must provide:

i) an opinion as to whether the Veteran's defective vision, as it was noted at the time of entry to service, was aggravated by service.  The examiner must specifically comment on whether exposure to contaminated water could cause defective vision to worsen beyond its natural progression or overlap a congenital or developmental vision defect. 

The examiner is notified that the evidentiary standard for aggravation of a preexisting condition is strict.  The examiner must state whether it may be concluded as medically undebatable that the Veteran's defective vision not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease as a result of a superimposed injury in service, including exposure to contaminated water.  

ii) an opinion as to whether the Veteran has any other eye conditions, and list any applicable diagnoses. The examiner must opine as to whether as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed eye conditions (except defective vision, which was noted on entry) began during active service, or is related to any incident of service, including exposure to contaminated water. 

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Provide the claims file appropriately qualified VA physician. Request that the physician review the claims file and note the review in a report. Request that the physician provide responses to the following questions with supporting rationale. The physician may request that the Veteran be scheduled for a current hernia or GERD examination if and only if an examination is necessary for the preparation of a comprehensive opinion. The opinion must answer the following questions: 

a) Did the Veteran incur an additional injury or increase in disability in the form of hernias and GERD as a result of being prescribed lisinopril in January 2002. If so, what was the additional injury or aggravation? Was the coughing that was reported in September 2003 reasonably foreseeable as a side effect of or an allergic reaction to lisinopril? 

b) If an additional disability was caused by coughing as the result of taking lisinopril, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the additional disability an event not reasonably foreseeable?

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


